Citation Nr: 1734475	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher evaluation for a lumbar strain, rated 20 percent from November 24, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for lumbar strain with an initial 10 percent rating, effective August 21, 2007.

In a January 2010 rating decision, the RO awarded a 20 percent rating, effective November 24, 2009.  

In June 2015, the Board denied higher ratings for the lumbar strain.  In February 2017, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Remand (JMR) and vacated the Board's decision, but only with respect to the denial of a rating in excess of 20 percent from November 24, 2009.  

In a May 2017 written brief presentation, the Veteran's representative raised an issue as to the timeliness of a notice of disagreement (NOD) with a May 2008 rating decision that denied service connection for posttraumatic stress disorder (PTSD) and neck/cervical spine strain with cervical radiculopathy.  That decision also granted service connection, and assigned initial disability ratings, for left hand carpal tunnel syndrome, lumbar strain, and migraine headaches.  The Veteran filed two statements in August 2008 expressing a generalized disagreement with the May 2008 rating decision, within the one-year timeframe to submit a timely NOD.  See 38 C.F.R. § 20.201 (2016).  In one statement, the Veteran specifically identified the three disabilities for which initial ratings were assigned.  The RO responded with a September 2008 correspondence acknowledging only these three issues; there was no response from the Veteran.  The subsequent statement of the case, supplemental statements of the case, and Board decision did not include the other claims for service connection.  The contention now made by the Veteran's designated representative is that the NOD to the May 2008 rating decision was timely, in that there was sufficient documentation to show intent to appeal all issues decided pursuant to the May 2008 decision.  The issue of whether the Veteran provided a timely NOD of the May 2008 rating decision (with regard to service connection for PTSD and neck/cervical spine strain with cervical radiculopathy) has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2016). 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the February 2017 JMR, the parties determined that the Board erred when it relied upon an inadequate examination that failed to comply with the Board's 2012 remand instructions.  

In the December 2012 Remand, the Board instructed the examiner to "comment on the functional limitations caused by pain and any other associated symptoms to include the frequency and severity of flare ups of these symptoms and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability etc." 

The February 2013 VA examination is inadequate as the examiner did not comment upon: 1) whether there were functional limitations due to flare-ups; 2) the effect of pain on range of motion; and 3) the degree of loss of range of motion due to pain.  

As the February 2013 VA examination does not include all the information requested in the Board's December 2012 remand order, there is not substantial compliance with the Board's 2012 remand instructions and a new examination is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The new examination should also reflect findings required by Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and/or submit any pertinent and non-duplicative private treatment records pertaining to her lumbar strain.

2.  Secure copies of complete clinical records of all VA treatment the Veteran has received for her lumbar strain from February 2013 to the present.

3.  Schedule the Veteran for a VA examination to assess the current severity of her service-connected lumbar strain.  The claims file should be reviewed, including a copy of the Remand, by the examiner.  All appropriate testing should be conducted and the examiner must ensure that the directives in a)- c) are accomplished.

a) The joint involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.  

These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.  

b) The examiner should also indicate whether there is likely to be additional functional loss or impairment due to pain and other symptoms such as weakness, easy fatigability, incoordination, lack of endurance, etc., during flare-ups or with repeated use over time.  

In doing so, the examiner must report both the frequency and severity of flare-ups due to pain and other symptoms.

c) Any additional functional loss or impairment due to pain and other symptoms must be expressed in terms of the degrees of additional lost motion (e.g. 'following repetitive use the Veteran experiences an additional loss of 10 degrees flexion, due to factors such as easy fatigability and weakness;' or 'with flare ups of pain, the Veteran may experience an additional loss of 5 degrees flexion).

If it is not possible to provide the requested opinions on additional functional impairment (b) - (c) without resort to speculation, the examiner must explain why this is so. 

4.  Finally, readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

